When a party is entitled to inquire of another, and the position of that other is such as to require of him a response, which is the case here, the respondent is guilty of fraud if he make any material misrepresentation knowing it to be such, or if he conceal any material fact, which misrepresentation or concealment he should reasonably have anticipated would be, and in fact, was, relied upon by the inquirer to his hurt and to the profit or advantage of the respondent. And if the fraud be grossly unjustifiable, punitive damages may be awarded, in the discretion of the jury.
Although the facts are close, we have concluded that there is sufficient evidence in the record, which the jury had a right to believe and did believe, to bring into application the salutary rule stated in the foregoing paragraph; and the judgment will therefore be affirmed.
Affirmed. *Page 609